Case: 1:18-cv-02498-JG Doc #: 12 Filed: 07/23/21 1 of 2. PageID #: 1231



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -----------------------------------------------------------
                                                       :
 TONY PRIMM,                                           :
                                                       :        CASE NO. 1:18-cv-2498
                                                       :
            Petitioner,                                :
                                                       :
 vs.                                                   :        OPINION AND ORDER
                                                       :        [Resolving Doc. 1]
 MIKE DEWINE,                                          :
                                                       :
                                                       :
            Respondent.                                :
                                                       :
 ------------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           On October 29, 2018, Petitioner Tony Primm, an Ohio inmate serving life without

 parole plus 85 years for aggravated murder and other offenses, asks this Court for federal

 habeas corpus relief under 28 U.S.C. § 2254. 1 The Court referred the matter to Magistrate

 Carmen E. Henderson.

           On July 2, 2021, Magistrate Judge Henderson issued a Report and Recommendation

 (“R&R”) finding Primm’s § 2254 petition untimely. 2 Magistrate Judge Henderson accordingly

 recommended that Primm be denied § 2254 relief and a certificate of appealability.

 Objections to the R&R were due by July 16, 2021. 3 Petitioner Primm filed no objections.




 1
     Doc. 1.
 2
     Doc. 11.
 3
     Id.
Case: 1:18-cv-02498-JG Doc #: 12 Filed: 07/23/21 2 of 2. PageID #: 1232
 Case No. 1:18-cv-2498
 Gwin, J.

           The Federal Magistrates Act requires a district court to review de novo only the

 objected-to portions of an R&R. 4 Failure to timely object waives a party’s right to contest

 the R&R. 5 Where a party does not object to the R&R, the Court may adopt it without review. 6

           Here, Petitioner Primm has waived his right to contest the R&R by failing to file timely

 objections. 7 Additionally, this Court has examined the petition and the return and agrees

 that Petitioner Primm’s § 2254 petition was untimely. 8 The Court also finds that reasonable

 jurists would not debate the denial of Primm’s petition on untimeliness grounds. 9

           Accordingly, given Petitioner Primm’s decision not to object to the R&R in this case

 and the petition’s lack of merit, the Court ADOPTS Magistrate Judge Henderson’s R&R,

 incorporates it as if fully restated herein, and DENIES Petitioner Primm’s § 2254 habeas

 petition and the requested certificate of appealability.

           IT IS SO ORDERED.

           Dated: July 23, 2021                       s/      James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




 4
   28 U.S.C. § 636(b)(1).
 5
   Thomas v. Arn, 474 U.S. 140, 154 (1985); Gerth v. Warden, Allen Oakwood Corr. Inst.,
 938 F.3d 821, 827 (6th Cir. 2019).
 6
   See Thomas, 474 U.S. at 149–50.
 7
     Id.
 8
     Doc. 11 at 5–10.
 9
     Id. at 10; Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                                -2-
